UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1225


PLS INVESTMENTS, LLC,

                    Plaintiff - Appellant,

             v.

OCWEN LOAN SERVICING, LLC; HSBC BANK USA, National Association as
Trustee for Fremont Home Trust 2004-B Asset Backed Certificates, Series 2004-B;
REAL HOME SERVICES AND SOLUTIONS, INC.,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina,
at Statesville. David C. Keesler, Magistrate Judge. (5:14-cv-00139-DCK)


Submitted: September 28, 2017                                 Decided: October 17, 2017


Before NIEMEYER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John G. Vannoy, Jr., Daniel S. Johnson, VANNOY, COLVARD, TRIPLETT &
VANNOY, PLLC, North Wilkesboro, North Carolina, for Appellant. Marc James Ayers,
Birmingham, Alabama; Brian M. Rowlson, Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       PLS Investments, LLC (“PLS”) brought this diversity action against HSBC Bank,

USA, National Association (“HSBC”), Ocwen Loan Servicing, LLC (“Ocwen”), and

REALHome Services and Solutions, Inc. (“RHSS”), alleging that Defendants wrongfully

caused PLS’s parcel of real property to be listed on various real estate websites at a steep

discount, resulting in significant diminution in the parcel’s value. PLS pleaded claims of

negligence and gross negligence, as well as a violation of North Carolina’s Unfair and

Deceptive Trade Practices Act (UDTPA), N.C. Gen. Stat. § 75-1.1 (2015). Defendants

moved for summary judgment, arguing that PLS failed to adduce evidence that

Defendants actually listed PLS’s property for sale. The magistrate judge * agreed, granted

the motion, and dismissed the complaint. PLS timely appealed, and we affirm.

       We review a district court’s grant of summary judgment de novo, “viewing all

facts and reasonable inferences therefrom in the light most favorable to the nonmoving

party.” Heyer v. U.S. Bureau of Prisons, 849 F.3d 202, 208 (4th Cir. 2017) (internal

quotation marks omitted). Summary judgment is appropriate “if the movant shows that

there is no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(a).

       To prevail on a claim of negligence in North Carolina, a plaintiff must establish

the essential elements of duty, breach, proximate cause, and damages. See Ward v.


       *
         The parties consented to the jurisdiction of a magistrate judge.        28 U.S.C.
§ 636(c) (2012).


                                              2
Carmona, 770 S.E.2d 70, 72 (N.C. 2015). To prove gross negligence, a plaintiff must

show that the defendant acted “purposely and with knowledge that such act [was] a

breach of duty to others.” Ray v. N.C. Dep’t of Transp., 727 S.E.2d 675, 684 (N.C. 2012)

(internal quotation marks omitted). And to demonstrate a violation of the UDTPA, a

plaintiff must establish “that (1) the defendants committed an unfair or deceptive act or

practice, or an unfair method of competition, (2) in or affecting commerce, (3) which

proximately caused actual injury to the plaintiff[] or to the plaintiff[’s] business.”

Walker v. Sloan, 529 S.E.2d 236, 243 (N.C. Ct. App. 2000); see N.C. Gen. Stat. § 75-1.1.

      This case arises out of the sale of three adjacent parcels of land, all of which share

the same street address. PLS purchased one of the parcels, which contained a house, for

$1.18 million (“the PLS property”), and endeavored to sell this property within a year of

purchase. HSBC acquired the other two parcels, which were unimproved lots, in a

foreclosure sale for approximately $705,000 (“parcel 6A” and “parcel 6B”).

      According to PLS, in Defendants’ efforts to sell parcel 6B, Defendants actually

listed the PLS property for sale on Hubzu.com (“Hubzu”) at a price far below its market

value. This false listing then spread to other real estate websites, thereby allegedly

damaging the value of the PLS property. However, despite extensive discovery, PLS did

not produce the offending Hubzu listing. While the record reveals some confusion

stemming from the fact that the parcels share the same street address, PLS failed to

identify any evidence that Defendants marketed the PLS property. Rather, the two listing

agreements entered into by Ocwen, HSBC’s loan serving company, and RHSS, a real

estate brokerage company, specifically reference parcel 6B as the property to be listed for

                                            3
sale. Without any proof that Defendants listed the PLS property on Hubzu, PLS cannot

establish the existence of a genuine issue of material fact as to negligent acts committed

by Defendants. Moreover, as the magistrate judge held, PLS also failed to present triable

issues of fact relating to causation and damages. For several years, both before and after

HSBC attempted to sell parcel 6B, PLS consistently listed its property for roughly 50 per

cent more than its appraised value, and consequently received little interest from

prospective buyers. And while PLS’s owners estimated that the PLS property’s value

dropped by approximately $400,000 to $500,000 as a result of Defendants’ alleged

negligence, the court correctly characterized this as unsupported speculation insufficient

to permit a factfinder “to arrive at a reasonable conclusion.”     Weyerhaeuser Co. v.

Godwin Bldg. Supply Co., 234 S.E.2d 605, 607 (N.C. 1977) (internal quotation marks

omitted). Thus, we conclude that the magistrate judge properly dismissed PLS’s claim

for negligence. Because PLS’s causes of action for gross negligence and a violation of

the UDTPA require even greater proof of Defendants’ alleged misconduct, we find that

the court properly dismissed these claims as well.

      Accordingly, we affirm the order of the magistrate judge. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            4